                            **NOT FOR PRINTED PUBLICATION**



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

BILLY JEROME WILLIAMS                             §

VS.                                               §      CIVIL ACTION NO.          9:18-CV-195

PAUL REILLEY, ET AL.                              §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Billy Jerome Williams, a prisoner previously confined at the Polunsky Unit of the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in

forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Paul Reilley, April

Persinger, and Helen Parker.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends granting the defendants’ motion to dismiss the action for failure

to state a claim upon which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
                          **NOT FOR PRINTED PUBLICATION**

                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 18) is ACCEPTED.

Defendants’ motion to dismiss (document no. 14) is GRANTED. A final judgment will be entered

in this case in accordance with the Magistrate Judge’s recommendation.



         So Ordered and Signed
         Mar 24, 2020




                                                2
